UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7160


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE D. RAINEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge. (5:10-cr-00199-D-1; 5:12-cv-00778-D)


Submitted:   December 20, 2013             Decided:   January 28, 2014


Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie D. Rainey, Appellant Pro Se.  Jason Harris Cowley, Evan
Rikhye, Assistant United States Attorneys, Shailika K. Shah,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronnie D. Rainey seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would       find    that     the

district       court’s      assessment    of       the    constitutional         claims    is

debatable      or     wrong.      Slack    v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion     states   a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Rainey has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense       with    oral     argument       because        the    facts       and     legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3